Case 2:18-cv-01620-MAK Document 91 Filed 06/14/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
Vv. : NO. 18-1620
BLANCHE CARNEY, et al.
ORDER

AND NOW, this 14 day of June 2019, upon considering pro se Plaintiff's request for
review of surveillance and other discovery from the Defendants (ECF Doc. No. 85), and mindful
we enforce discovery requests and allow the Defendants to produce information voluntarily, and
Plaintiff fails to identify a pending unanswered request for information, it is ORDERED
Plaintiff's request (ECF Doc. No. 85) is DENIED without prejudice to be renewed should a
request for documents or information under Fed. R. Civ. P. 34 not be fully answered and he is

able to certify the parties are unable to resolve these issues.

EY, J.
